NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10493

                Plaintiff - Appellee,            D.C. No. 2:13-cr-00540-NVW

  v.
                                                 MEMORANDUM*
JESUS GUADALUPE LOPEZ-NUNEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      James G. Carr, District Judge, Presiding**

                              Submitted June 12, 2014***

Before:         McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Jesus Guadalupe Lopez-Nunez appeals from the district court’s judgment

and challenges the 37-month sentence imposed following his guilty-plea



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable James G. Carr, Senior United States District Judge for
the Northern District of Ohio, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Lopez-Nunez’s counsel has

filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Lopez-Nunez the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

       Lopez-Nunez has waived his right to appeal his sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable issue as to the validity of the waiver. See United States v. Watson, 582
F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




                                           2                                     13-10493